Case 2:18-bk-20151-ER              Doc 3859 Filed 12/26/19 Entered 12/26/19 11:10:17                          Desc
                                     Main Document Page 1 of 2




                                                                                   FILED & ENTERED

                                                                                        DEC 26 2019

                                                                                   CLERK U.S. BANKRUPTCY COURT
                                                                                   Central District of California
                               UNITED STATES BANKRUPTCY COURT                      BY evangeli DEPUTY CLERK

                                 CENTRAL DISTRICT OF CALIFORNIA
                                          LOS ANGELES DIVISION
 In re: Verity Health System of California, Inc., et
                                                        Lead Case No.:         2:18-bk-20151-ER
 al.,
                                                        Chapter:               11
                  Debtors and Debtors in Possession.
 ☒Affects All Debtors
                                                        Jointly Administered With:
                                                         Case No. 2:18-bk-20162-ER;
 ☐ Affects Verity Health System of California, Inc.      Case No. 2:18-bk-20163-ER;
 ☐ Affects O’Connor Hospital                             Case No. 2:18-bk-20164-ER;
 ☐ Affects Saint Louise Regional Hospital                Case No. 2:18-bk-20165-ER;
 ☐ Affects St. Francis Medical Center                    Case No. 2:18-bk-20167-ER;
 ☐ Affects St. Vincent Medical Center                    Case No. 2:18-bk-20168-ER;
 ☐ Affects Seton Medical Center                          Case No. 2:18-bk-20169-ER;
 ☐ Affects O’Connor Hospital Foundation                  Case No. 2:18-bk-20171-ER;
 ☐ Affects Saint Louise Regional Hospital Foundation     Case No. 2:18-bk-20172-ER;
 ☐ Affects St. Francis Medical Center of Lynwood         Case No. 2:18-bk-20173-ER;
   Medical Foundation                                    Case No. 2:18-bk-20175-ER;
 ☐ Affects St. Vincent Foundation                        Case No. 2:18-bk-20176-ER;
 ☐ Affects St. Vincent Dialysis Center, Inc.             Case No. 2:18-bk-20178-ER;
 ☐ Affects Seton Medical Center Foundation               Case No. 2:18-bk-20179-ER;
 ☐ Affects Verity Business Services                      Case No. 2:18-bk-20180-ER;
 ☐ Affects Verity Medical Foundation                     Case No. 2:18-bk-20181-ER;
 ☐ Affects Verity Holdings, LLC
 ☐ Affects De Paul Ventures, LLC                        Chapter 11 Cases.
 ☐ Affects De Paul Ventures - San Jose Dialysis, LLC    ORDER VACATING HEARING ON DEBTORS’
                                                        MOTION FOR APPROVAL OF DISCLOSURE
                  Debtors and Debtors in Possession.,   STATEMENT DESCRIBING CHAPTER 11 PLAN
                                                        OF LIQUIDATION
                                                        [RELATES TO DOC. NO. 2995]


                                                        VACATED HEARING DATE:
                                                        Date:         December 30, 2019
                                                        Time:         10:00 a.m.
                                                        Location:     Ctrm. 1568
                                                                      Roybal Federal Building
                                                                      255 East Temple Street
                                                                      Los Angeles, CA 90012
Case 2:18-bk-20151-ER        Doc 3859 Filed 12/26/19 Entered 12/26/19 11:10:17                 Desc
                               Main Document Page 2 of 2



    The Debtors have filed a notice1 stating that they will not file an omnibus reply in support of
their motion (the “Motion”) [Doc. No. 2995] for approval of the Disclosure Statement [Doc. No.
2994] describing the Debtors’ Chapter 11 Plan of Liquidation (Dated September 3, 2019) (the
“Plan”) [Doc. No. 2993]. Instead, the Debtors intend to file a motion to extend their exclusive
periods to file and solicit an amended and restated plan of liquidation.
    Based upon the foregoing, the Court HEREBY ORDERS AS FOLLOWS:

       1) Given the likelihood that the Debtors will be filing an amended and restated plan of
          liquidation, it is not appropriate for the Court to conduct a hearing regarding the
          adequacy of the Disclosure Statement describing the current Plan. The hearing on the
          Motion, set for December 30, 2019, at 10:00 a.m., is VACATED.
       2) In the event the Debtors determine not to file an amended and restated plan of
          liquidation, the hearing on the Motion will be restored to the Court’s calendar.

    IT IS SO ORDERED.
                                                ###




     Date: December 26, 2019




1
 See Notice Re Motion of the Debtors for an Order Approving: (I) Proposed Disclosure
Statement; (II) Solicitation and Voting Procedures; (III) Notice and Objection Procedures for
Confirmation of Debtors’ Plan; and (IV) Granting Related Relief [Doc. No. 3853].
